                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




   Nagla Abdelhalim,

                          Plaintiff,

           V.                                                Civil Action No. l:19-cv-858
                                                             Hon. Liam O'Grady
   Aaron Lewis,et al.,

                          Defendants.




                                             ORDER


       Before the Court is Defendant Armistead Park Homeowners Association, Inc.'s motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Dkt. 10. The matter is fully

briefed, and upon consideration of the arguments before the Court, the motion is hereby

DISMISSED WITHOUT PREJUDICE. Plaintiff is directed only to replead this matter if

further investigation shows that Defendant Armistead Park Homeowners Association. Inc. has a

duty to police the conduct alleged.

       It is SO ORDERED.



                                                              Vg)'
October 3.2019                                      Liam O'Grady^
Alexandria. Virginia                                United States Dlltt^ci Judge
